           Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES,                           :
                                         :
               Plaintiff,                :
                                         :
    v.                                   :     CIVIL ACTION FILE
                                         :     NO. 1:18-CV-05774-AT
NANCY ZAK, et al.,                       :
                                         :
               Defendants.               :

                 ECOVEST PARTIES’ HEARING STATEMENT
         On December 18, 2018, the United States (“Plaintiff”) filed this case against
the EcoVest Parties1 alleging—falsely—that EcoVest fraudulently organized and
promoted syndicated conservation easement transactions. For two-and-a-half years,
the EcoVest Parties have diligently sought discovery to establish that they complied
with the law and that Plaintiff’s fraud charges are baseless. Plaintiff is in possession
of evidence Defendants need to rebut the Government’s false and very serious
allegations. The IRS has initiated audits of a vast majority of the real estate
partnerships that were part of Defendants’ alleged “scheme.” Even though it has
made these partnerships the centerpiece of its case, Plaintiff refuses to produce
significant, relevant documents or allow testimony about facts related to partnerships

involved in ongoing audits, including withholding documents and information about
whether each partnership was involved in fraudulent activity. Under basic principles


1
 The EcoVest Parties are EcoVest Capital, Inc., Alan Solon, Robert McCullough,
and Ralph Teal.
        Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 2 of 9




of discovery fairness and due process, Plaintiff cannot be allowed to bring a fraud
case and then prevent discovery of information in its possession about whether fraud

was committed. The EcoVest Parties have sought compromise at every turn and
worked collaboratively with the Special Master, but now have no choice but to seek
the Court’s assistance.
      When Plaintiff brought this case, it chose: (1) to put at issue approximately 63
real estate investment partnerships involving the EcoVest Parties, (2) to file the case
before or in the midst of ongoing IRS audits related to those partnerships, and (3) to

assert that statements made by the EcoVest Parties were knowingly false or
fraudulent. Throughout discovery, Plaintiff has significantly prejudiced the EcoVest
Parties’ ability to defend themselves and prepare for trial by: (1) selectively
withholding thousands of documents and testimony related to 54 of the 63
partnerships at issue; (2) refusing to respond to discovery requests, and (3) rejecting
any attempts to limit discovery to select projects from within the 63 put at issue in
the Complaint.
      Plaintiff should be ordered to immediately produce the documents in its
possession relating to all of the 63 transactions it has put at issue. If Plaintiff
continues to withhold this evidence, the Court should preclude Plaintiff from
challenging any transactions for which it is withholding relevant documents and
testimony or order other appropriate relief to address the unfairness created by
Plaintiff’s one-sided approach to discovery.




                                          2
         Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 3 of 9




I.    Plaintiff’s Refusal to Produce Documents Regarding Transactions It
      Has Put at Issue Is Causing Severe Prejudice to the Defense
      Plaintiff has improperly and selectively withheld—or heavily redacted—
many thousands of documents, and instructed IRS witnesses not to testify about
basic facts relating to real estate partnerships for which there are ongoing IRS audits.
Plaintiff did not disclose that it was withholding these documents until this

year—more than eighteen months after the EcoVest Parties’ first discovery requests
seeking the documents. Moreover, Plaintiff has refused to enter into a protective
order that would likely ameliorate many of the concerns raised by Plaintiff.
      As this Court has stated and the Special Master acknowledged, these audit
documents are highly relevant to this case.2 This relevance is demonstrated by the
relatively few documents Plaintiff has selectively produced from the IRS audit files.
In each audit, IRS agents complete worksheets addressing whether penalties should
be assessed and whether fraud has occurred. For example, Plaintiff has produced a
worksheet relating to the Long Bay Marina transaction finding “No fraud,” as shown

below.




2
  See, e.g., ECF No. 143, Jan. 10, 2020 Hr’g Tr. at 31–35 (“You can’t just say we’re
not going to include now a part of the evidence that really led to this and is part of
the Government’s assessment of these properties because you find it
inconvenient.”); ECF No. 149 (denying motion to strike defenses); ECF No. 277, at
26 n.11 (“These documents seem highly relevant to the ability of the EcoVest Parties
and Mr. Clark to raise a defense, particularly to the disgorgement claim.”).
                                           3
Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 4 of 9
        Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 5 of 9




      In sum, Plaintiff chose to bring this action when and how it did, making
sweeping allegations of fraud regarding 63 EcoVest-related transactions while at the

same time pursuing audits through which it can collect the taxes, interest, and
penalties, if owed. Having done so, and if it wishes to proceed with the overbroad
claims pled in this case, Plaintiff is obliged to produce documents and testimony
relating to the allegedly fraudulent transactions. Plaintiff cannot demand that this
case proceed with “defendant’s hole card upturned and [Plaintiff’s] hole card down.”
Special Master’s Report and Recommendation, ECF No. 277, at 32 (quoting

E.E.O.C. v. Citizens Bank, 117 F.R.D. 366, 366 (D. Md. 1987)).

II.   Plaintiff Has Stymied Defendants’ Discovery Efforts
      Setting aside Plaintiff’s “impairment” objections, Plaintiff has failed to timely
comply with its discovery obligations for the past two years. For example:

          • After the Court overruled Plaintiff’s objections to producing
            electronically stored information, it took Plaintiff eight months to
            agree to a set of search terms for a limited set of requested custodians.
          • Even then, Plaintiff failed to adhere to the Court’s discovery order that
            ESI productions be completed by November 24, 2020, claiming that
            because Plaintiff had previously objected to producing any ESI, it was
            somehow exempt from this deadline. It took weeks of negotiations
            with Plaintiff and the Special Master to resolve this issue through a
            stipulation that set forth deadlines into 2021 for Plaintiff’s ESI
            productions—more than a year after the EcoVest Parties had largely
            completed their ESI production. It is Defendants’ understanding that
            Plaintiff’s ESI production remains incomplete. See ECF No. 213-2,
            Disc. Plan and Case Management Schedule, at 2.

          • In response to the EcoVest Parties’ second requests for production,
            Plaintiff served 25 pages of objections without committing to search
            for and produce any documents. Ex. C, United States’ Resp. to
            EcoVest Parties’ Second Set of Reqs. for Prod.



                                          5
         Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 6 of 9




           • After a deponent in December 2020 revealed the existence of
             documents Plaintiff should have produced long ago, Plaintiff agreed to
             produce the documents after numerous demands from the EcoVest
             Parties. But, Plaintiff has yet to produce those documents.
       Most recently, Plaintiff’s responses to the EcoVest Parties’ first set of requests
for admission—served just last week—typify this ongoing recalcitrance and
demonstrate how Plaintiff intends to continue it to the end of discovery. Of the 120

RFAs served, Plaintiff refused to admit or deny 106. See Ex. D, United States’ Resp.
to EcoVest Parties’ First Set of Reqs. for Admis., Apr. 19, 2021. Among other
reasons, Plaintiff objected that 78 of the requests sought irrelevant information
involving partnerships under audit, that 38 were unduly burdensome because they
addressed facts related to the 63 partnerships Plaintiff put at issue, and that 70 were
vague because of words used in the requests such as “challenged” or “conceded.”
While these objections further demonstrate Plaintiff’s one-sided view as to discovery
in this matter, the EcoVest Parties are committed to working with the Special Master
to resolve this issue.
       In sum, Plaintiff’s ongoing recalcitrance significantly impairs and prejudices
Defendants’ ability to defend themselves and prepare for trial.

III.   Plaintiff Has Refused to Limit the Scope of this Case
       Defendants have urged from the beginning that limiting this case’s scope

through the use of a sample would ensure the efficient and fair disposition of this
action. Indeed, this Court encouraged Plaintiff to agree to a sampling approach in
order to facilitate discovery, stating that sampling “does allow this case to become

more manageable and also be presented in a meaningful time frame . . . .” ECF No.
143, Tr. of Telephone Conference Proceedings, Jan. 10, 2020, 19:1–3. And the

                                            6
         Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 7 of 9




Court’s Discovery Order contemplated the submission of a Report and
Recommendation as to sampling before the close of fact discovery so that all parties

could conduct narrowly tailored fact discovery as to those transactions. See ECF
No. 213-2, Disc. Plan and Case Management Schedule, at 4.
      Plaintiff, however, has consistently resisted narrowing the case through
sampling. Instead, it requested documents from the EcoVest Parties and more than
forty third parties, relating to all 63 EcoVest transactions Plaintiff put at issue. As a
result, the EcoVest Parties have produced 2,041,164 pages of documents, and the

remaining defendants and third parties have produced over 4,500,000 more. All the
while, as detailed above, Plaintiff has avoided fulfilling its own discovery
obligations.
      With only one month remaining in fact discovery, the window for adopting a
sample that allows all parties to adequately prepare their case is closing. At this late
stage, a sample would need to be limited to those partnerships and transactions where
Plaintiff has come closest to adhering to its discovery obligations: the nine or so
partnerships that are not being audited by the IRS.
IV.   Conclusion
      Plaintiff’s refusal to produce documents and allow testimony about the
partnerships and transactions under audit, and its delay and obfuscation in discovery
for the past two years, have significantly prejudiced Defendants’ ability to defend
themselves and prepare for trial. The Court’s assistance in resolving these issues is
necessary to ensure the fair and timely resolution of this important matter.



                                           7
       Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 8 of 9




Dated: April 28, 2021       Respectfully submitted,

                                    /s/ Sean Akins
                             Benjamin J. Razi (admitted pro hac vice)
                             Sean Akins (admitted pro hac vice)
                             Marianna F. Jackson (admitted pro hac vice)
                             Matthew V. Miller (admitted pro hac vice)
                             Nicholas Pastan (admitted pro hac vice)
                             Kandyce Korotky (admitted pro hac vice)
                             John Zipp (admitted pro hac vice)
                             Amee Frodle (admitted pro hac vice)
                             Wesline N. Manuelpillai (admitted pro hac vice)
                             COVINGTON & BURLING LLP
                             850 Tenth St. NW
                             Washington, DC 20001
                             Tel.: (202) 662-6000
                             Fax: (202) 662-6291
                             Email: brazi@cov.com; sakins@cov.com;
                             mjackson@cov.com; mmiller@cov.com;
                             npastan@cov.com; kkorotky@cov.com;
                             jzipp@cov.com; afrodle@cov.com;
                             wmanuelpillai@cov.com

                             Thomas T. Tate
                             State Bar No. 698879
                             Elizabeth L. Clack-Freeman
                             Georgia Bar No. 126888
                             One Sugarloaf Centre
                             1960 Satellite Blvd., Suite 4000
                             Duluth, Georgia 30097
                             Tel: (770) 822-0900
                             Fax: (770) 822-9680
                             Email: ttate@atclaw.com;
                             lcfreeman@atclawfirm.com

                             Attorneys for Defendants EcoVest Capital, Inc.,
                             Alan N. Solon, Robert M. McCullough, and
                             Ralph R. Teal, Jr.



                                     8
        Case 1:18-cv-05774-AT Document 281 Filed 04/28/21 Page 9 of 9




*I certify that this pleading has been prepared with one of the font and point
selections approved by the Court in LR 5.1C.

                            CERTIFICATE OF SERVICE

      I hereby certify that on April 28, 2021, I caused a true and correct copy of the
foregoing to be served on counsel of record for all other parties via the Court’s
electronic filing system.


                                              /s/ Sean Akins
                                              Sean Akins
                                              COVINGTON & BURLING LLP




                                          9
